REYNOLDS, P. J.
— This is an action instituted March 18,1909, by plaintiff, the wife, against defendant, her husband, for the recovery of |1500 alleged to have *196been loaned by her to him and for maintenance, the parties having separated. Before final submission the $1500 were paid to plaintiff by defendant and that is out of the case. At the conclusion of the hearing the trial court entered judgment for plaintiff and ordered the defendant to pay her a monthly sum. This action was tried along with one by the husband against the wife, in which the husband sought a divorce from his wife. In that action the court found for defendant, dismissing it, and in this action, as above stated, found in favor of the wife. From this judgment plaintiff has duly appealed.
Reading all the testimony as presented by the abstract and giving it due consideration, we find no error in the action of the trial court. The court found there was no legal cause for the separation. The amount awarded is within the ability and means of this defendant. This judgment awarding maintenance to the wife, respondent here, is affirmed.
Wortoni and Omifield, JJ., concur.